Citation Nr: 0031035	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-01 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an original evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant's spouse and his cousin



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to May 
1970.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, wherein the veteran was awarded service 
connection and assigned a 30 percent evaluation.  In January 
1999 the Board remanded the case for further development.  
The requested development has been completed and the case has 
been returned to the Board for further appellate action.  

The veteran was found to be incompetent for purposes of 
managing VA payments in a May 2000 rating decision.  In July 
2000, VA appointed the veteran's wife as his spouse payee.  
Although the veteran's wife has the legal capacity to receive 
and disburse his VA benefits, she has not been appointed as 
his guardian for VA purposes.  As the veteran perfected his 
appeal in a VA Form 9, received in January 1998, this appeal 
continues to be considered in his name.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Based on the evidence of record, application of either 
version of the rating criteria for PTSD (effective before or 
as of November 7, 1996) fails to support an evaluation in 
excess of 30 percent.

3.  Evidence from July 1994 to November 6, 1996, shows 
subjective complaints of sleep disturbance, nightmares, 
irritability, anxiety and social isolation, as well as 
objective evidence of no more than definite social and 
industrial impairment.  

4.  Evidence as of November 7, 1996, shows that the veteran's 
PTSD is manifested primarily by sleep disturbance, 
nightmares, irritability and social isolation that cause 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

5.  The veteran's only service-connected disability is PTSD, 
rated as 30 percent disabling.

6.  The veteran has an eleventh grade education and last 
worked as a housekeeping aid in September 1997.  He is 
receiving Social Security disability benefits based in part 
on a nonservice-connected disability.

7.  The veteran's service-connected disability does not 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 
4.21, 4.130, Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

2.  The criteria for entitlement to TDIU have not been met. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.16, 4.19 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that the record is complete, 
and that all of the requested development has been 
accomplished.  All relevant facts have been properly 
developed with respect to these issues and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.

Factual Background

In July 1994, the veteran's claim for service connection for 
PTSD was received at the RO.  July 1994 VA treatment records 
indicate that the veteran was diagnosed with alcohol abuse 
versus an anxiety disorder versus delayed onset mild PTSD.  
Substance abuse programs, vocational rehabilitation and Vet 
Center participation were recommended.  

In October 1995 the veteran was afforded a VA psychiatric 
examination.  At that time he reported feeling pressured and 
as if he were being watched.  He complained of interrupted 
sleep patterns, irritability and a hyperstartle response.  
The veteran reported having thoughts of shooting people.  He 
also reported hearing voices "like cricket sounds" and 
seeing shadows "in the corner" of his eyes.  He avoided 
crowds.  The examiner observed that the veteran had 2/3 
object recall at 5 and 10-minute intervals.  He was coherent 
and relevant and denied any suicidal thoughts or attempts.  
PTSD and polysubstance abuse were diagnosed.

A May 1996 psychological evaluation, conducted to determine 
the degree of the veteran's disability for Social Security 
Administrative (SSA) purposes, shows that he complained of 
being stressed out, angry and was physically abusive towards 
his wife.  He had nightmares and intrusive thoughts of 
Vietnam.  He also had problems with his memory and 
concentration.  He did not visit anyone except his wife's 
mother.  The examiner found him oriented to place, day and 
date.  The veteran was able to remember two of three items 
after five minutes.  He did not appear delusional.  He denied 
suicidal ideation but admitted to transient homicidal 
thoughts.  PTSD was diagnosed, as well as drug and alcohol 
dependence in remission.  The examiner opined that the 
veteran had good ability to do daily living activities; fair 
ability to socially interact; fair to good ability to 
complete tasks and fair to poor ability to tolerate stress.  

The RO granted service connection for the veteran's PTSD in a 
November 1996 rating decision.  He was assigned a 30 percent 
rating at that time.  Service connection was denied for 
polysubstance abuse.

A December 1996 VA general medical examination noted the 
veteran's history of polysubstance abuse and indicated that 
the veteran was receiving counseling for an undetermined 
psychiatric disability.

VA treatment records, dating from January 1997 to January 
1998, show that the veteran attended group and individual 
therapy sessions for treatment of his PTSD.  He frequently 
complained of sleep disturbance, anxiety attacks, nervousness 
and irritability.  His PTSD was characterized as mild to 
moderate.  An April 1997 treatment record characterized his 
PTSD as mild and in partial remission.

During his May 1998 VA psychological examination, the veteran 
complained of recurrent intrusive recollections of Vietnam 
occurring approximately twice a week.  He described having 
three war-related nightmares a month and panic attacks three 
times a week.  He complained of problems with his memory and 
felt detached and estranged from others.  He complained of 
problems with irritability, concentration and hypervigilance.  
Describing his social contacts, the veteran indicated that he 
went shopping with his wife, waiting for her outside and 
talked with friends one to two times a month.  He had been 
living with his second wife close to 20 years together with 
their two teenage sons.  Objectively, the veteran was 
oriented to person and place, but not to time and situation.  
His attire was neat and clean and his grooming was good.  He 
had a good attitude with good eye contact and his speech was 
clear with sometimes low volume.  He described problems 
getting to sleep and subsequent sleep disruption.  He had 
nightmares three times a month with 50 percent of the dreams 
being related to Vietnam.  He reported night sweats occurring 
every night.  He acknowledged auditory hallucinations.  The 
examiner noted that the veteran seemed somewhat spaced out 
and it was consequently difficult to ascertain whether he had 
true memory problems or if it was a result of his substance 
abuse.  He denied any recent suicidal thoughts or ever having 
any homicidal ideation.  His judgment and insight appeared 
poor.  The examiner opined that the veteran's substance abuse 
was the single largest impediment to his finding employment.  
While his PTSD symptoms might reduce optimal employment 
functioning they would not rule out employment completely.  
The examiner diagnosed PTSD, alcohol and cocaine dependence 
and gave the veteran a Global Assessment of Functioning (GAF) 
score of 60 based on his PTSD symptoms alone.

Due to illness, the veteran was unable to attend his August 
1998 Travel Board hearing before the undersigned Member.  
However, he provided written permission for his wife and 
cousin to present testimony on his behalf.  Both his wife and 
cousin testified that the veteran was irritable and had 
problems with his memory, concentration, panic attacks and 
sleep disturbance.  Both had witnessed his making threats of 
violence against other people.  The veteran's wife testified 
that he had been violent with their children and that the 
children feared him.  She further testified that he had been 
hospitalized for PTSD in the previous year and had sought 
regular outpatient treatment until he could no longer 
remember when his appointments were.  In September 1997 he 
quit working as a housekeeper at a VA medical center because 
he was too stressed by the workload.  His wife testified that 
he experienced a mild stroke in September 1997 and another 
stroke in the past year that effected his memory.  She stated 
that he had nightmares every night and frequent panic 
attacks.  She had not witnessed and did not believe that he 
had resumed any substance abuse.  He would often lose his way 
within a half block of his home.  He had friends that 
occasionally stopped by to visit him.

VA treatment records, dating from June 1998 to July 1999, 
show that the veteran was initially admitted for treatment 
after suffering a stroke in June 1998.  Subsequent treatment 
records indicate an undetermined degree of cognitive 
impairment.

In a January 1999 decision, SSA granted disability benefits 
to the veteran for a primary diagnosis of organic mental 
disorders or chronic brain syndrome and a secondary diagnosis 
of anxiety disorder.  

During an August 1999 VA hospitalization for an unrelated 
disorder, it was noted that, in addition to the service-
connected PTSD, the veteran's nonservice-connected 
disabilities included:  status post left basal ganglia 
infarct, Type II diabetes mellitus; focal sclerosing 
nephropathy; seizure disorder; cirrhosis of the liver; and 
hypertension.

An October 1999 VA psychological examination report shows 
that the veteran and his wife were interviewed for two hours 
and that his claims file was reviewed, as well as his medical 
records.  It was noted that the veteran had suffered a major 
right-sided stroke in June 1998 and two "mini-strokes" in 
August 1998 and August 1999.  At the time of the examination, 
the veteran seemed confused and had difficulty answering the 
examiner's questions.  He stated that he thought about 
Vietnam approximately once a day.  His wife believed he was 
depressed and that he cried several times a day and lost his 
temper on a daily basis.  She believed that his PTSD symptoms 
had not changed but that he did not dwell on them since his 
stroke.  War buddies visited him twice a week, but he has 
refused to talk with them.  The examiner found the veteran 
oriented to person, place and situation, but not to time.  He 
was clean and neatly groomed.  His attitude was cooperative 
with good eye contact.  His speech was slow and somewhat 
soft.  He reported averaging about 4 hours of sleep a day.  
He denied auditory and visual hallucinations.  The examiner 
noted that he had serious problems with immediate memory.  
His judgment and insight were poor.  The examiner diagnosed 
cognitive disorder, PTSD, adjustment disorder with depressed 
mood following his major stroke and alcohol and cocaine 
dependence in sustained remission.  The examiner opined that 
the veteran was totally disabled and that while it was likely 
that his PTSD remained a debilitating factor in occupational 
and social functioning, his overriding problem was a very 
serious pervasive lack of ability to function.  The examiner 
further opined that the deterioration of the veteran's 
thinking and overall functioning was possibly related to his 
history of substance abuse, but most likely related to his 
medical problems.  The examiner was unable to assess a GAF 
score based exclusively on the veteran's PTSD; however, it 
was noted that he had a GAF of 55 at his earlier May 1998 VA 
examination.  

The veteran was diagnosed with insulin-dependent diabetes, 
chronic renal failure, active chronic hepatitis C, status 
post cerebrovascular accident, and dementia during a January 
2000 VA examination to assess him for aid and attendance.  
The examiner determined that the veteran was dependent for 
all his daily living activities and for management of his 
medications.

Analysis

The veteran's claim for a higher evaluation for his PTSD is 
an original claim that was placed on appellate status by a 
notice of disagreement expressing disagreement with an 
initial rating award.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App 119 (1999).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's PTSD is evaluated as 30 percent disabling under 
Diagnostic Code (Code) 9411.  During the pendency of the 
veteran's appeal, VA promulgated new regulations amending the 
rating criteria for mental disorders, effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  See 
38 U.S.C.A. § 5110(g)(West 1991), VAOPGCPREC 03-00.  Thus, in 
this case, only the previous version of the rating criteria 
may be applied through November 6, 1996.  As of November 7, 
1996, the Board will apply whichever version of the rating 
criteria is more favorable to the veteran.  The Board notes 
that the November 1997 statement of the case provided the 
veteran with the old and revised versions of the regulations 
regarding psychiatric disability.  

Under the regulations applicable prior to November 7, 1996, a 
30 percent rating was assigned when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and when 
psychoneurotic symptoms resulted in reduced levels of 
initiative, flexibility, efficiency, and reliability as to 
produce definite industrial impairment.  "Definite," as used 
here, should be construed to mean distinct, unambiguous, and 
moderately large in degree, more than moderate but less than 
rather large.  VAOGCPREC 9-93 (O.G.C. Prec. 9-93).  A 50 
percent evaluation was warranted for symptomatology that 
resulted in considerable social and industrial impairment.  A 
70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted (1) when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; (2) where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Under the amended regulations, a 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

Reviewing the record, the Board finds that the preponderance 
of the evidence is against a disability rating greater than 
30 percent for PTSD under either version of the rating 
criteria for mental disorders.  The veteran's PTSD symptoms 
primarily consist of anxiety, irritability, flashbacks, 
nightmares, hypervigilance, sleep disturbance and social 
isolation.  However, there is no objective evidence showing 
the presence of thought disorder, incoherent or illogical 
speech as a result of his PTSD.  Although there is evidence 
of cognitive and memory problems, these have been linked to 
the veteran's substance abuse and his June 1998 stroke.  
Further, although the veteran's wife recently testified that 
he has daily panic attacks, as well as Vietnam related 
nightmares every night, the objective medical evidence at no 
time indicates that his PTSD symptomatology is any more than 
mild or moderate.  Moreover, the Board notes that the veteran 
has been with his wife for over 20 years and has regular 
social interaction with friends.  Likewise, the Board 
acknowledges that the veteran indicated that he quit working 
in November 1997 because of his PTSD.  However, there is no 
objective medical evidence of record showing any significant 
employment impairment as a result of his PTSD at that time.  
Considering the symptomatology described in the amended 
rating criteria, the Board cannot conclude that the veteran's 
disability picture more nearly approximates the criteria 
provided for a 50 percent rating.  38 C.F.R. §§ 4.7, 4.130 
(1999).  Similarly, the Board does not find that the social 
and industrial impairment resulting from PTSD is more 
appropriately characterized as considerable under the 
previous rating criteria.  38 C.F.R. §§ 4.7, 4.132 (in effect 
prior to November 7, 1996).

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for 
any disability or combination of disabilities for which the 
Schedule for Rating Disabilities (Schedule) prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.  For the above purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service- 
connected disability or unemployability);  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

The veteran is service-connected for PTSD, rated as 30 
percent disabling.  He has no other service-connected 
disabilities.  Therefore, the veteran does not satisfy the 
threshold percentage criteria set forth in 38 C.F.R. § 
4.16(a).

However, the veteran may still be entitled to TDIU if the 
Board otherwise finds that he is unemployable due to service-
connected disability.  38 C.F.R. § 4.16(b).  The veteran has 
an eleventh grade education.  He last worked in November 
1997.  There is no medical evidence of record that suggests 
that the veteran is unemployable due to symptoms associated 
exclusively with his service- connected PTSD.  38 U.S.C.A. §§ 
3.341(a), 4.16; Van Hoose, 4 Vet. App. at 363.  Considering 
the evidence of record, the Board cannot conclude, even with 
his particular circumstances, that the veteran is rendered 
unemployable due to his service-connected disability alone.  
Therefore, the Board declines to refer the veteran's case for 
extra-schedular consideration pursuant to 38 C.F.R. § 
4.16(b).  Thus, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

An increased evaluation for PTSD is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied. 



		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 13 -


- 7 -


